ORDER

PER CURIAM:
AND NOW, this 3rd day of February, 2004, on certification by the Disciplinary *1038Board that the respondent, ARA RICHARD AVRÍGIAN, who was suspended by Order of this Court dated September 22, 2003, for a period of three months, has filed a verified statement showing compliance with all the terms and conditions of the Order of Suspension and Rule 217, Pa.R.D.E., and there being no other outstanding order of suspension or disbarment, ARA RICHARD AVRIGIAN, is hereby reinstated to active status, effective immediately.